DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 8, and 15, the claims recite “wherein the received speech that includes the command function began to be spoken after release of the talk button and wherein the determining is based at least in part on the volume level.” Paragraph 0043 of the published spec recites, “If the talk button is pressed, then an LED annulus is turned on at block 414. At block 416, the audio input is recorded. A determination is made whether the talk button is released at block 420. If the talk button is not released, an additional audio input is received at block 418 and the flow diagram continues at block 416. At block 422, if the talk button is released, the LED annulus is turned off. Additional audio input is received at block 424. At block 426, a determination is made whether a volume of the speech received at the microphone is below a specific level. If the volume of speech is not below the specific level, then the audio input is continually received at block 424. If the volume of speech is below the specific level, then the audio input is outputted as a voice command at block 428. The voice command can be outputted to a set-top box device to perform a function associated with the voice command.”
At best, the specification provides support for additional audio input being received after the release of the talk button while the volume of speech is above a specific volume level. However, there is no evidence in the specification that supports possession of a command function beginning to be spoken after release of a talk button. Nothing in the specification mentions the start or beginning of a command after the talk button is released. Therefore, the claims fail to comply with the written description requirement

Response to Amendment
This communication is responsive to the applicant’s amendment dated 02/07/2022.  The applicant(s) amended claims 1, 8, and 15.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, 10-13, 15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore et al. (US 20040172070 A1) in view of Calderone et al. (US 20030167171 A1).

Regarding claims 1, 8, and 15, Moore teaches:
“a processor”, “a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations” (par. 0010; ‘The device includes a microphone to detect sound and a processor coupled to the microphone. The processor records audio detected by the microphone during a medical emergency, and generates correlation information to temporally correlate the recorded audio with the medical emergency.’);
“measuring a volume level of speech that is received after a release of a talk button on the remote control device to yield received speech” (par. 0064; ‘As another example, audio recorder may continuously record after a button is depressed or a voice command is received so long as the volume of the sound being recorded exceeds a threshold.’ The volume of sound exceeding a threshold reads on measuring volume level.).
“determining whether, within a predetermined length of time after the release of the talk button, the received speech includes a complete command function, [[wherein the received speech that includes the command function began to be spoken after release of the talk button]] and wherein the determining is based at least in part on the volume level, to yield a determination” (par. 0064; ‘For example, audio recorder 18 may continuously record while a button of user interface 48 is depressed, or record for a fixed interval after the button is depressed or a voice command is received via microphone 40. Different buttons or commands may be used for different lengths of time. As another example, audio recorder may continuously record after a button is depressed or a voice command is received so long as the volume of the sound being recorded exceeds a threshold.’).
 However, Moore does not expressly teach:
“determining whether, within a predetermined length of time after the release of the talk button, the received speech includes a complete command function, wherein the received speech that includes the command function began to be spoken after release of the talk button and wherein the determining is based at least in part on the volume level, to yield a determination” (emphasis added); and
“transmitting, based on the determination, data associated with the command function to a media device.”
Lucas teaches:
“wherein the received speech that includes the command function began to be spoken after release of the talk button” (par. 0063; ‘Dictation may begin by depressing and releasing, or depressing and holding, the record button on the handheld computing device and thereafter beginning dictation.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the audio recorder of Moore to incorporate Lucas’s dictation recording method in order to receive speech that includes a voice command function that began to be spoken after release of the talk button. This feature is well-known in the art.
Moore and Lucas do not expressly teach:
“transmitting, based on the determination, data associated with the command function to a media device.”
Calderone teaches:
“determining whether, within a predetermined length of time after the release of the talk button, the received speech includes a complete command function” (par. 0040; ‘The digital-to-analog converter 611 transmits the analog voice command to a speech recognition processor 670 where it analyzed for voice command recognition, and a command function is derived.’; par. 0061; ‘Often, a user releases the PTT button prior to finishing a voice command. FIG. 11 illustrates a timing circuit 1110 with an analog remote control transmitter. The timing circuit keeps the microphone 221, sub-audible generator 225, pre-amp 222, modulator 223, and transmitter 224 activated for a period of time after the user has released the PTT button 220. The period of time is typically from one hundred milliseconds to one second.’); and
“transmitting, based on the determination, data associated with the complete command function to a media device” (par. 0011; ‘The command function is transmitted back to the set-top box where the set-top box performs the command function.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Moore’s (in view of Lucas) audio recording method into Calderone’s set-top box remote control in order to recognize voice commands even after depressing a PTT button. The combination provides a way to add functions to an existing remote control without greatly increasing its size and without interfering with existing manufacturer designs. (Calderone: par. 0009)

Regarding claims 3 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 15), the combination of Moore in view of Lucas and Calderone further teaches:
“wherein the operations further comprise continuously recording audio input over the predetermined length of time” (Moore: par. 0064; ‘As another example, audio recorder may continuously record after a button is depressed or a voice command is received so long as the volume of the sound being recorded exceeds a threshold.’).

Regarding claims 4 (dep. on claim 1), 11 (dep. on claim 8), and 18 (dep. on claim 15), the combination of Moore in view of Lucas and Calderone further teaches:
“further comprising a two-way digital audio transmitter to perform the transmitting” (Calderone: par. 0025; ‘The remote control wirelessly transmits the voice commands to a wireless receiver (RECEIVER) 120 that converts the wireless signal to a wired signal. The wireless transmission is typically infrared. Ultrasonic, radio, or other wireless transmissions are also contemplated.’).

Regarding claims 5 (dep. on claim 4), 12 (dep. on claim 11), and 19 (dep. on claim 18), the combination of Moore in view of Lucas and Calderone further teaches:
“a speaker, wherein a speaker outputs digital audio signals received from the media device through the two- way digital audio transmitter” (Calderone: par. 0059; ‘The microphone 970 functions as a phone receiver and a speaker 920 on the remote control allows the user to hear a phone transmission.’).

Regarding claims 6 (dep. on claim 4), 13 (dep. on claim 11), and 20 (dep. on claim 18), the combination of Moore in view of Lucas and Calderone further teaches:
“an audio output connected to the two-way digital audio transmitter, the audio output configured to output digital audio signals received from the media device to an external audio output device” (Calderone: par. 0059; ‘The microphone 970 functions as a phone receiver and a speaker 920 on the remote control allows the user to hear a phone transmission.’). 

Claims 2, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of Lucas and Calderone as applied to claim 1 above, and further in view of Kermani (US 8271287 B1).

 Regarding claims 2 (dep. on claim 1), 9 (dep. on claim 8), and 16 (dep. on claim 15), the combination of Moore in view of Lucas and Calderone further teaches:
“receiving speech from a user at the remote control device to yield the received speech” (Calderone: par. 0011; ‘A voice command is uttered by a user and is received by a microphone contained in a television set-top box remote control.’).
However, Moore, Lucas, and Calderone do not expressly teach:
“measuring a distance from the remote control device to the to generate an audio threshold” and
“performing voice recognition on the received speech to determine the complete command function while the received speech satisfies the audio threshold”.
Kermani teaches:
“measuring a distance from the remote control device to the to generate an audio threshold” (Kermani: col 2., lines 18-31; ‘In a preferred embodiment, the method comprises the steps of: (a) speaking a voice command in proximity to a remote control device; (b) converting said voice command in said remote control device to an analog or digital electrical signal’); and
“performing voice recognition on the received speech to determine the complete command function while the received speech satisfies the audio threshold” (Kermani: ‘comparing said analog or digital pattern data with a plurality of sets of pattern data stored within the first controlled device to recognize the spoken voice command as corresponding to one of the sets of the stored pattern data.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore’s (in view of Lucas and Calderone) speech recognition system by incorporating Kermani’s proximity detection for voice recognition in order to recognize voice that’s within a proximity to a remote control device. The combination provides a system wherein essential functions including, for example, pattern recognition and storage, are performed within the controlled device rather than in the hand-held remote device. (col. 1, lines 60-67 through col. 2, lines 1-3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658